     Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 1 of 133 Page ID #:12609



1     TRACY L. WILKISON
      Acting United States Attorney
2     SCOTT M. GARRINGER
      Assistant United States Attorney
3     Chief, Criminal Division
      ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
4     Assistant United States Attorney
      Major Frauds Section
5          1100 United States Courthouse
           312 North Spring Street
6          Los Angeles, California 90012
           Telephone: (213) 894-2435
7          Facsimile: (213) 894-6269
           Email:     Alex.Wyman@usdoj.gov
8
      BRETT A. SAGEL (Cal. Bar No. 243918)
9     Assistant United States Attorney
           Ronald Reagan Federal Building
10         411 West Fourth Street, Suite 8000
           Santa Ana, California 92701
11         Telephone: (714) 338-3598
           Facsimile: (714) 338-3708
12         Email:      Brett.Sagel@usdoj.gov

13    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
14
                               UNITED STATES DISTRICT COURT
15
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
      UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
17
                  Plaintiff,                    GOVERNMENT’S SECOND NOTICE
18                                              REGARDING POTENTIAL REDACTIONS IN
                       v.                       TRIAL EXHIBITS; EXHIBITS A-C
19
      MICHAEL JOHN AVENATTI,
20
                  Defendant.
21

22

23          Plaintiff United States of America, by and through its counsel

24    of record, the Acting United States Attorney for the Central District

25    of California and Assistant United States Attorneys Brett A. Sagel

26    and Alexander C.K. Wyman, hereby files its Second Notice Regarding

27    Potential Redactions in Trial Exhibits.

28
     Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 2 of 133 Page ID #:12610



1           This Notice is based upon the attached memorandum of points and

2     authorities, the attached exhibits, the files and records in this

3     case, and such further evidence and argument as the Court may permit.

4      Dated: August 5, 2021                Respectfully submitted,

5                                           TRACY L. WILKISON
                                            Acting United States Attorney
6
                                            SCOTT M. GARRINGER
7                                           Assistant United States Attorney
                                            Chief, Criminal Division
8

9                                                 /s/
                                            BRETT A. SAGEL
10                                          ALEXANDER C.K. WYMAN
                                            Assistant United States Attorneys
11
                                            Attorneys for Plaintiff
12                                          UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2
     Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 3 of 133 Page ID #:12611



1                         MEMORANDUM OF POINTS AND AUTHORITIES

2           On July 29, 2021, the government filed its Notice Regarding

3     Potential Redactions in Trial Exhibits, in which the government

4     described its concerns regarding defendant’s frequent in-trial

5     objections to the government’s trial exhibits being published before

6     the jury on the basis that redactions were required.            (CR 608.)    As

7     discussed in that filing, after the government stated in court on

8     July 27, 2021 that “[i]t might behoove [defendant] to bring these

9     [objections] up not while we’re in trial and things can move quicker
10    that way if he believes things need to be redacted in the exhibits,”
11    defendant stated, “I will take a look at it.          I will propose
12    redactions and we’ll go from there.         I think it’s only reasonable,
13    Your Honor.”     (RT 7/27/2021, Vol. 2, at 114.)        That evening (July 27,
14    2021), government counsel emailed defendant’s advisory counsel, H.
15    Dean Steward, to confirm that the government intended to offer for
16    admission each of the business records previously identified to the
17    defense by exhibit number -- and provided in electronic form to
18    defendant on July 6, 2021 -- and asking him or his client to identify

19    any redactions that would be necessary (as well as the grounds for

20    redactions) so that the parties could avoid wasting time by

21    addressing these issues before the jury.          (See CR 608 Ex. 1.)

22          On Friday, July 30, 2021, defendant represented to the Court:

23    “I received some correspondence through Mr. Steward last night

24    relating to this redaction issue concerning some of the government

25    exhibits.    I’m going to go through the exhibits this weekend, and I

26    will propose redactions to the government no later than Sunday

27    evening.    And then if there’s any issues, I think those can probably

28
     Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 4 of 133 Page ID #:12612



1     can be brought up to the Court.        Hopefully those will be minimal.”

2     (RT 7/30/2021, Vol. 1, at 11.)

3           On Sunday, August 1, 2021, at approximately 3:28 PM, defense

4     paralegal Emma Hernandez emailed government counsel attaching a chart

5     “listing the business records you previously referenced in your

6     business record email” and providing defendant’s position on

7     redactions as to each exhibit.        (Ex. A.)    Ms. Hernandez noted that,

8     for some of the exhibits, she would “send a proposed redacted version

9     of the exhibit later tonight,” and for others -- which bore the
10    notation on her chart, “Need to meet and confer because it is unclear
11    which of the transactions that are shown on the document the
12    government is claiming relate to the charges” -- Ms. Hernandez stated
13    that defendant “needs more guidance from the government as to which
14    transactions the government wants included within the exhibit.”               (Id.
15    at 1.)    She further stated, “These exhibits are predominately bank

16    statements that include numerous entries that appear to be completely

17    irrelevant to the charges.       In fact, it appears that 95% of the

18    entries are irrelevant but [defendant] cannot speak for the

19    government’s theory or position as to each transaction.”            (Id.)     This

20    category described defendant’s position on approximately half of the

21    government’s business record exhibits.         (See id. at 2-4.)      Finally,

22    Ms. Hernandez stated that defendant would provide requested

23    redactions on the government’s summary exhibits prepared by John Drum

24    (Trial Exhibits 420 through 426) “on Wednesday or Thursday unless you

25    intend on calling him before Friday.”         (Id. at 1.)

26          At approximately 5:03 PM on Sunday, government counsel responded

27    to Ms. Hernandez, writing, “We look forward to seeing your proposed

28    redactions on some of the bank records later this evening.             With

                                               2
     Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 5 of 133 Page ID #:12613



1     regard to the remaining bank records for which you have indicated

2     that you need to meet and confer with us, all of those bank records

3     are relevant and admissible subject to redactions only for privacy,

4     confidentiality, or the narrow ruling by the Court in excluding

5     evidence of the defendant’s lavish spending.”           (Ex. B at 1.)    As the

6     government explained, “How [defendant] handled his clients’

7     settlement funds, including in accounts where he commingled the

8     settlement funds, is relevant to establishing that he did not pay his

9     clients what they were owed.”        (Id.)    The government also quoted the
10    Court’s statements to defendant on this issue:           “If you want to

11    propose redactions based on privacy and other clients, so be it.              But

12    I think ipso facto, the banking records of the trust account are

13    relevant.    It may be a basis for redaction and you’re welcome to

14    discuss that with the Government.”           (Id. (citing RT 7/27/2021 at 113-

15    14).)    Accordingly, the government requested, “If you believe any

16    portions of the bank records we have identified should be redacted,

17    please provide your proposed redactions and the basis for those

18    redactions by COB Monday so that these issues are resolved prior to

19    trial resuming.”     (Id.)    Finally, the government stated that, “With

20    regard to Mr. Drum, we do not expect to call him as a witness before

21    Friday, so we would need to receive any requested redactions by end

22    of day on Wednesday so that we can either make the redactions or

23    raise it with the Court prior to his testimony.”           (Id.)

24          Later that evening, Ms. Hernandez sent the government

25    defendant’s proposed redactions only with respect to the trial

26    exhibits for which she had previously indicated she would send

27    proposed redactions -- not for the remainder of the documents for

28    which defendant claimed to need to meet and confer with the

                                               3
     Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 6 of 133 Page ID #:12614



1     government.     Defendant’s proposed redactions to these exhibits, which

2     are attached hereto as Exhibit C, are either unnecessary -- for

3     example, redacting the text header and footer line created by the

4     bank (see, e.g., Ex. C at 7-47, 66-124) -- or completely overbroad.

5     For example, full pages are redacted in Trial Exhibit 361 (see Ex. C

6     at 56-59), and the literal entirety of Exhibit 375 has been redacted

7     (see Ex. C at 60-65).      Defendant did not provide a basis for any of

8     these redactions, nor did the defense provide a response to the

9     government’s email regarding proposed redactions on the remaining
10    business record exhibits.
11          As of the time of this filing, the government has not received

12    any further proposed redactions on the governments’ proposed bank

13    records identified at CR 608 Exhibit 1, nor has the government

14    received any proposed redactions on the Trial Exhibits to be

15    introduced through John Drum (Trial Exhibits 420-456).            At this

16    point, defendant has had in his possession electronic versions of the

17    government’s exhibits for one day less than a full month (since July

18    6, 2021), 1 he is and has been fully aware of the business record

19    exhibits that the government seeks to admit (and, in some cases,

20    already has admitted), and there is no reason why he has failed to

21    provide further proposed redactions.         As a result, the Court should

22    reject any further requests for redactions by the defense.

23

24

25

26
            1As noted in the government’s first filing regarding redactions
27    (CR 608 at 2), prior to sending the defense its trial exhibits on
      July 6, 2021, the government already redacted personal identifying
28    information as well as references to cars and rental payments
      pursuant to the Court’s ruling on defendant’s motion in limine.
                                         4
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 7 of 133 Page ID #:12615




                        EXHIBIT A
     Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 8 of 133 Page ID #:12616


Wyman, Alex (USACAC)

From:                emma hernandez                   @gmail.com>
Sent:                Sunday, August 1, 2021 3:28 PM
To:                  Sagel, Brett (USACAC); Wyman, Alex (USACAC)
Cc:                  Dean Steward
Subject:             Redactions
Attachments:         Business Record Redactions.pdf


Gentlemen:

I am sending this email at the request of Dean Steward and Michael Avenatti.

Attached you will find a chart listing the business records you previously referenced in your business record email (which
we then put in a chart and filed with the Court). Under the column "Defendant's Redaction Position," you will find Mr.
Avenatti's redaction position as to each exhibit.

A few notes on the entries: (1) the statement "No redaction needed" is self explanatory; (2) "Redacted Version to be
Provided" means I will send a proposed redacted version of the exhibit later tonight; (3) "Need to meet and confer
because it is unclear which of the transactions that are shown on the document the government is claiming relate to the
charges" means that Mr. Avenatti needs more guidance from the government as to which transactions the government
wants included within the exhibit. These exhibits are predominately bank statements that include numerous entries
that appear to be completely irrelevant to the charges. In fact, it appears that 95% of the entries are irrelevant but Mr.
Avenatti cannot speak for the government's theory or position as to each transaction.

As for Mr. Drum's slides, we intend to get back to you on Wednesday or Thursday unless you intend on calling him
before Friday. If there are other business records you want Mr. Avenatti's redaction position on, please let us know.

Thank you,
Emma


‐‐
Emma Hernandez, Paralegal
(       9371
            @gmail.com




                                                            1
                                                      Exhibit A
                                                         1
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 9 of 133 Page ID #:12617




   Business Record               Defendant's Redaction
     Exhibit No.                          Position
         25                        No redaction needed
         41                  Redacted version to be provided
         147                 Redacted version to be provided
         148                       No redaction needed
         158                 Redacted version to be provided
         349                       No redaction needed
         356                 Redacted version to be provided
         357                       No redaction needed
         358       Need to meet & confer because it is unclear which of
                   the transactions that are shown on the document the
                        government is claiming relate to the charges
         359       Need to meet & confer because it is unclear which of
                   the transactions that are shown on the document the
                        government is claiming relate to the charges
         360       Need to meet & confer because it is unclear which of
                   the transactions that are shown on the document the
                        government is claiming relate to the charges
         361                 Redacted version to be provided
         362       Need to meet & confer because it is unclear which of
                   the transactions that are shown on the document the
                        government is claiming relate to the charges
         363       Need to meet & confer because it is unclear which of
                   the transactions that are shown on the document the
                        government is claiming relate to the charges
         364       Need to meet & confer because it is unclear which of
                   the transactions that are shown on the document the
                        government is claiming relate to the charges
         365                       No redaction needed
         366       Need to meet & confer because it is unclear which of
                   the transactions that are shown on the document the
                        government is claiming relate to the charges
         367                       No redaction needed
         368       Need to meet & confer because it is unclear which of
                   the transactions that are shown on the document the
                        government is claiming relate to the charges



                                   Exhibit A
                                      2
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 10 of 133 Page ID #:12618




    Business Record               Defendant's Redaction
      Exhibit No.                          Position
          369                       No redaction needed
          370       Need to meet & confer because it is unclear which of
                    the transactions that are shown on the document the
                         government is claiming relate to the charges
          371                       No redaction needed
          372       Need to meet & confer because it is unclear which of
                    the transactions that are shown on the document the
                         government is claiming relate to the charges
          373                       No redaction needed
          374       Need to meet & confer because it is unclear which of
                    the transactions that are shown on the document the
                         government is claiming relate to the charges
          375                 Redacted version to be provided
          376                 Redacted version to be provided
          377       Need to meet & confer because it is unclear which of
                    the transactions that are shown on the document the
                         government is claiming relate to the charges
          378                 Redacted version to be provided
          379                 Redacted version to be provided
          380                 Redacted version to be provided
          381                       No redaction needed
          382       Need to meet & confer because it is unclear which of
                    the transactions that are shown on the document the
                         government is claiming relate to the charges
          383       Need to meet & confer because it is unclear which of
                    the transactions that are shown on the document the
                         government is claiming relate to the charges
          384       Need to meet & confer because it is unclear which of
                    the transactions that are shown on the document the
                         government is claiming relate to the charges
          385                       No redaction needed
          386       Need to meet & confer because it is unclear which of
                    the transactions that are shown on the document the
                         government is claiming relate to the charges




                                   Exhibit A
                                      3
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 11 of 133 Page ID #:12619




    Business Record               Defendant's Redaction
      Exhibit No.                          Position
          387       Need to meet & confer because it is unclear which of
                    the transactions that are shown on the document the
                         government is claiming relate to the charges
          388                 Redacted version to be provided
          390                       No redaction needed
          391       Need to meet & confer because it is unclear which of
                    the transactions that are shown on the document the
                         government is claiming relate to the charges




                                   Exhibit A
                                      4
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 12 of 133 Page ID #:12620




                        EXHIBIT B
    Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 13 of 133 Page ID #:12621


Wyman, Alex (USACAC)

From:                Wyman, Alex (USACAC)
Sent:                Sunday, August 1, 2021 5:03 PM
To:                  emma hernandez; Sagel, Brett (USACAC)
Cc:                  Dean Steward
Subject:             RE: Redactions



Emma and Dean,

We look forward to seeing your proposed redactions on some of the bank records later this evening. With
regard to the remaining bank records for which you have indicated that you need to meet and confer with us,
all of those bank records are relevant and admissible subject to redactions only for privacy, confidentiality, or
the narrow ruling by the Court in excluding evidence of the defendant’s lavish spending. How your client
handled his clients’ settlement funds, including in accounts where he commingled the settlement funds, is
relevant to establishing that he did not pay his clients what they were owed.

The Court explained on the record that the bank records are relevant and that it is up to the defendant to
propose redactions and provide a basis for them. As the Court reasoned to your client, “If you want to
propose redactions based on privacy and other clients, so be it. But I think ipso facto, the banking records of
the trust account are relevant. It may be a basis for redaction and you’re welcome to discuss that with the
Government.” (RT 7/27/2021 at 113‐14.)

If you believe any portions of the bank records we have identified should be redacted, please provide your
proposed redactions and the basis for those redactions by COB Monday so that these issues are resolved prior
to trial resuming.

With regard to Mr. Drum, we do not expect to call him as a witness before Friday, so we would need to
receive any requested redactions by end of day on Wednesday so that we can either make the redactions or
raise it with the Court prior to his testimony.

Thanks,
Alex

From: emma hernandez                   @gmail.com>
Sent: Sunday, August 1, 2021 3:28 PM
To: Sagel, Brett (USACAC) <BSagel@usa.doj.gov>; Wyman, Alex (USACAC) <AWyman@usa.doj.gov>
Cc: Dean Steward <deansteward7777@gmail.com>
Subject: Redactions

Gentlemen:

I am sending this email at the request of Dean Steward and Michael Avenatti.

Attached you will find a chart listing the business records you previously referenced in your business record email (which
we then put in a chart and filed with the Court). Under the column "Defendant's Redaction Position," you will find Mr.
Avenatti's redaction position as to each exhibit.

                                                            1
                                                      Exhibit B
                                                         5
    Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 14 of 133 Page ID #:12622

A few notes on the entries: (1) the statement "No redaction needed" is self explanatory; (2) "Redacted Version to be
Provided" means I will send a proposed redacted version of the exhibit later tonight; (3) "Need to meet and confer
because it is unclear which of the transactions that are shown on the document the government is claiming relate to the
charges" means that Mr. Avenatti needs more guidance from the government as to which transactions the government
wants included within the exhibit. These exhibits are predominately bank statements that include numerous entries
that appear to be completely irrelevant to the charges. In fact, it appears that 95% of the entries are irrelevant but Mr.
Avenatti cannot speak for the government's theory or position as to each transaction.

As for Mr. Drum's slides, we intend to get back to you on Wednesday or Thursday unless you intend on calling him
before Friday. If there are other business records you want Mr. Avenatti's redaction position on, please let us know.

Thank you,
Emma


‐‐
Emma Hernandez, Paralegal
        9371
            @gmail.com




                                                            2
                                                      Exhibit B
                                                         6
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 15 of 133 Page ID #:12623




                        EXHIBIT C
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 16 of 133 Page ID #:12624
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 17 of 133 Page ID #:12625
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 18 of 133 Page ID #:12626




                                                                    Exhibit C
                                                                            9
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 19 of 133 Page ID #:12627




                                                                    Exhibit C
                                                                          10
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 20 of 133 Page ID #:12628




                                                                    Exhibit C
                                                                          11
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 21 of 133 Page ID #:12629




                                                                    Exhibit C
                                                                          12
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 22 of 133 Page ID #:12630




                                                                    Exhibit C
                                                                          13
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 23 of 133 Page ID #:12631




                                                                    Exhibit C
                                                                          14
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 24 of 133 Page ID #:12632




                                                                    Exhibit C
                                                                          15
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 25 of 133 Page ID #:12633




                                                                    Exhibit C
                                                                          16
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 26 of 133 Page ID #:12634




                                                                    Exhibit C
                                                                          17
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 27 of 133 Page ID #:12635




                                                                    Exhibit C
                                                                          18
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 28 of 133 Page ID #:12636




                                                                    Exhibit C
                                                                          19
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 29 of 133 Page ID #:12637




                                                                    Exhibit C
                                                                          20
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 30 of 133 Page ID #:12638




                                                                    Exhibit C
                                                                          21
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 31 of 133 Page ID #:12639




                                                                    Exhibit C
                                                                          22
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 32 of 133 Page ID #:12640




                                                                    Exhibit C
                                                                          23
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 33 of 133 Page ID #:12641




                                                                    Exhibit C
                                                                          24
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 34 of 133 Page ID #:12642




                                                                    Exhibit C
                                                                          25
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 35 of 133 Page ID #:12643




                                                                    Exhibit C
                                                                          26
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 36 of 133 Page ID #:12644




                                                                    Exhibit C
                                                                          27
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 37 of 133 Page ID #:12645




                                                                    Exhibit C
                                                                          28
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 38 of 133 Page ID #:12646




                                                                    Exhibit C
                                                                          29
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 39 of 133 Page ID #:12647




                                                                    Exhibit C
                                                                          30
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 40 of 133 Page ID #:12648




                                                                    Exhibit C
                                                                          31
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 41 of 133 Page ID #:12649




                                                                    Exhibit C
                                                                          32
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 42 of 133 Page ID #:12650




                                                                    Exhibit C
                                                                          33
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 43 of 133 Page ID #:12651




                                                                    Exhibit C
                                                                          34
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 44 of 133 Page ID #:12652




                                                                    Exhibit C
                                                                          35
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 45 of 133 Page ID #:12653




                                                                    Exhibit C
                                                                          36
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 46 of 133 Page ID #:12654




                                                                    Exhibit C
                                                                          37
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 47 of 133 Page ID #:12655




                                                                    Exhibit C
                                                                          38
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 48 of 133 Page ID #:12656




                                                                    Exhibit C
                                                                          39
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 49 of 133 Page ID #:12657




                                                                    Exhibit C
                                                                          40
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 50 of 133 Page ID #:12658




                                                                    Exhibit C
                                                                          41
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 51 of 133 Page ID #:12659




                                                                    Exhibit C
                                                                          42
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 52 of 133 Page ID #:12660




                                                                    Exhibit C
                                                                          43
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 53 of 133 Page ID #:12661




                                                                    Exhibit C
                                                                          44
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 54 of 133 Page ID #:12662




                                                                    Exhibit C
                                                                          45
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 55 of 133 Page ID #:12663




                                                                    Exhibit C
                                                                          46
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 56 of 133 Page ID #:12664




                                                                    Exhibit C
                                                                          47
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 57 of 133 Page ID #:12665




                                   Exhibit 361                      Exhibit C
                                  Page 1 of 12                            48
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 58 of 133 Page ID #:12666




                                   Exhibit 361                      Exhibit C
                                  Page 2 of 12                            49
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 59 of 133 Page ID #:12667
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 60 of 133 Page ID #:12668




                                   Exhibit 361                      Exhibit C
                                  Page 4 of 12                            51
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 61 of 133 Page ID #:12669
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 62 of 133 Page ID #:12670
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 63 of 133 Page ID #:12671
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 64 of 133 Page ID #:12672




                                   Exhibit 361                      Exhibit C
                                  Page 8 of 12                            55
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 65 of 133 Page ID #:12673
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 66 of 133 Page ID #:12674
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 67 of 133 Page ID #:12675
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 68 of 133 Page ID #:12676
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 69 of 133 Page ID #:12677
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 70 of 133 Page ID #:12678
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 71 of 133 Page ID #:12679
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 72 of 133 Page ID #:12680
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 73 of 133 Page ID #:12681
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 74 of 133 Page ID #:12682
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 75 of 133 Page ID #:12683
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 76 of 133 Page ID #:12684




                                                                    Exhibit C
                                                                          67
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 77 of 133 Page ID #:12685




                                                                    Exhibit C
                                                                          68
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 78 of 133 Page ID #:12686




                                                                    Exhibit C
                                                                          69
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 79 of 133 Page ID #:12687




                                                                    Exhibit C
                                                                          70
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 80 of 133 Page ID #:12688




                                                                    Exhibit C
                                                                          71
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 81 of 133 Page ID #:12689




                                                                    Exhibit C
                                                                          72
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 82 of 133 Page ID #:12690




                                                                    Exhibit C
                                                                          73
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 83 of 133 Page ID #:12691




                                                                    Exhibit C
                                                                          74
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 84 of 133 Page ID #:12692




                                                                    Exhibit C
                                                                          75
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 85 of 133 Page ID #:12693




                                                                    Exhibit C
                                                                          76
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 86 of 133 Page ID #:12694




                                                                    Exhibit C
                                                                          77
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 87 of 133 Page ID #:12695




                                                                    Exhibit C
                                                                          78
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 88 of 133 Page ID #:12696




                                                                    Exhibit C
                                                                          79
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 89 of 133 Page ID #:12697




                                                                    Exhibit C
                                                                          80
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 90 of 133 Page ID #:12698




                                                                    Exhibit C
                                                                          81
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 91 of 133 Page ID #:12699




                                                                    Exhibit C
                                                                          82
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 92 of 133 Page ID #:12700




                                                                    Exhibit C
                                                                          83
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 93 of 133 Page ID #:12701




                                                                    Exhibit C
                                                                          84
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 94 of 133 Page ID #:12702




                                                                    Exhibit C
                                                                          85
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 95 of 133 Page ID #:12703




                                                                    Exhibit C
                                                                          86
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 96 of 133 Page ID #:12704




                                                                    Exhibit C
                                                                          87
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 97 of 133 Page ID #:12705




                                                                    Exhibit C
                                                                          88
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 98 of 133 Page ID #:12706




                                                                    Exhibit C
                                                                          89
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 99 of 133 Page ID #:12707




                                                                    Exhibit C
                                                                          90
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 100 of 133 Page ID #:12708




                                                                     Exhibit C
                                                                           91
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 101 of 133 Page ID #:12709




                                                                     Exhibit C
                                                                           92
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 102 of 133 Page ID #:12710




                                                                     Exhibit C
                                                                           93
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 103 of 133 Page ID #:12711




                                                                     Exhibit C
                                                                           94
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 104 of 133 Page ID #:12712




                                                                     Exhibit C
                                                                           95
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 105 of 133 Page ID #:12713




                                                                     Exhibit C
                                                                           96
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 106 of 133 Page ID #:12714




                                                                     Exhibit C
                                                                           97
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 107 of 133 Page ID #:12715




                                                                     Exhibit C
                                                                           98
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 108 of 133 Page ID #:12716




                                                                     Exhibit C
                                                                           99
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 109 of 133 Page ID #:12717




                                                                     Exhibit C
                                                                          100
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 110 of 133 Page ID #:12718




                                                                     Exhibit C
                                                                          101
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 111 of 133 Page ID #:12719




                                                                     Exhibit C
                                                                          102
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 112 of 133 Page ID #:12720




                                                                     Exhibit C
                                                                          103
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 113 of 133 Page ID #:12721




                                                                     Exhibit C
                                                                          104
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 114 of 133 Page ID #:12722




                                                                     Exhibit C
                                                                          105
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 115 of 133 Page ID #:12723




                                                                     Exhibit C
                                                                          106
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 116 of 133 Page ID #:12724




                                                                     Exhibit C
                                                                          107
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 117 of 133 Page ID #:12725




                                                                     Exhibit C
                                                                          108
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 118 of 133 Page ID #:12726




                                                                     Exhibit C
                                                                          109
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 119 of 133 Page ID #:12727




                                                                     Exhibit C
                                                                          110
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 120 of 133 Page ID #:12728




                                                                     Exhibit C
                                                                          111
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 121 of 133 Page ID #:12729




                                                                     Exhibit C
                                                                          112
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 122 of 133 Page ID #:12730




                                                                     Exhibit C
                                                                          113
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 123 of 133 Page ID #:12731




                                                                     Exhibit C
                                                                          114
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 124 of 133 Page ID #:12732




                                                                     Exhibit C
                                                                          115
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 125 of 133 Page ID #:12733




                                                                     Exhibit C
                                                                          116
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 126 of 133 Page ID #:12734




                                                                     Exhibit C
                                                                          117
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 127 of 133 Page ID #:12735




                                                                     Exhibit C
                                                                          118
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 128 of 133 Page ID #:12736




                                                                     Exhibit C
                                                                          119
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 129 of 133 Page ID #:12737




                                                                     Exhibit C
                                                                          120
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 130 of 133 Page ID #:12738




                                                                     Exhibit C
                                                                          121
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 131 of 133 Page ID #:12739




                                                                     Exhibit C
                                                                          122
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 132 of 133 Page ID #:12740




                                                                     Exhibit C
                                                                          123
Case 8:19-cr-00061-JVS Document 646 Filed 08/05/21 Page 133 of 133 Page ID #:12741




                                                                     Exhibit C
                                                                          124
